Citation Nr: 1740125	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left hand disability.  

2.  Entitlement to service connection for a left foot disability.  

3.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Los Angeles, California, and that RO certified the Veteran's appeal to the Board in April 2014.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2014 Board videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

In May 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for review of newly submitted medical records.  The action specified in the May 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for a left hand disability and a left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's left knee disability was not characterized by extension limited to 10 degrees or greater, flexion limited to 60 degrees or less, ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 10 percent for a service connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

The Veteran is seeking an increased disability evaluation for his left knee disability, which throughout the period on appeal has been rated as 10 percent disabling under Diagnostic Code 5259-5010, which reflects that the Veteran's residuals of a meniscectomy are evaluated as traumatic arthritis.  
Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a  Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability; 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic will be assigned a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and nonunion of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint). 

The VA Office of General Counsel has also stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259. VAOPGCPREC 9-98 (Aug. 14, 1998).

In August 2009, the Veteran was afforded a VA examination of his left knee.  At that time, he reported that his knee pain has become progressively worse and he constantly experiences pain in the knee now.  He described symptom of stiffness, swelling, heat, lack of endurance, tenderness, pain, and popping sound, but denied weakness, redness, giving way, locking, fatigability, deformity, drainage, effusion subluxation, or dislocation.  The Veteran reported experiencing flare ups as often as one time per month, lasting for a day.  During these flare ups, he experiences difficulty walking, stooping, and squatting.  He claimed he can only walk a few feet and is home-bound when his condition flares up.  On a good day, he can walk up to a mile.  He takes Tylenol with Codeine for pain relief.  He stated his condition has not resulted in any incapacitation, and he has not had any joint replacement.  

The Veteran's gait was antalgic, but examination of the feet did not reveal any signs of abnormal weight bearing or breakdown callosities or any unusual shoe wear pattern.  He did not require any assistive device for ambulation.  There was tenderness and crepitus, but no sign of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, genu recurvatum, or locking pain.  Range of motion was from 0 degrees extension to 120 degrees flexion, with objective evidence of pain beginning at 90 degrees.  Following repetitive testing, flexion was further limited by five degrees and extension was limited by 10 degrees.  All stability testing was within normal limits.  A left knee x rays showed degenerative arthritic changes.  The Veteran was given a diagnosis of status post meniscectomy of the left knee with residual scar and osteoarthritis.  

In January 2012, the Veteran was afforded another VA knee examination.  Range of motion was from 0 degrees extension to 130 degrees flexion with pain at 125 degrees.  There was no additional loss of motion following repetitive testing.  The Veteran had normal strength in the lower extremities.  No instability was noted.  The Veteran was noted to have a history of meniscal tear, with meniscectomy, but no joint pain, locking, or effusion.  The Veteran reported using a cane.

A September 2014 treatment note from the Southern California Orthopedic Institute reflects that the Veteran has had problems with his left knee for years, with a history of left knee arthroscopy in 1985 for a meniscectomy.  He has been being treated for his left knee condition by his rheumatologist and has had aspirations and cortisone injections before in the past.  He described his pain as off and on, worse in the mornings and improving with movement.  He described popping, catching, clicking, locking, and stiffness in the knee, as well as giving way and instability.  He reported pain with walking, squatting, kneeling, and going up and down stairs.  The Veteran was vascularly intact, with normal pulses.  Sensation was intact to light touch.  Reflexes and coordination were normal.  Muscle strength was 5/5.  Range of motion was from 0 to 135 degrees.  Joint line tenderness was noted, but no effusion.  

In November 2014, the Veteran returned to Southern California Orthopedic Institute for a re-evaluation of his left knees.  It was noted that the Veteran had been receiving injections, but is still having pain in the knee.  He reported instability of the knee and feels like it will hyperextend.  He had popping and grinding.  Range of motion was from 0 degrees extension to 135 degrees flexion.  There was no significant joint line tenderness and no effusion.  There was good knee stability.  

In February 2015, the Veteran submitted a Disability Benefits Questionnaire for his left knee that had been completed by his private physician, Dr. G.H..  Symptoms of pain and giving way were noted.  Range of motion of the left knee was from 0 degrees extension to 100 degrees flexion.  There was no change after repetitive testing.  The Veteran had pain with weight bearing and joint-line tenderness.  The examiner estimated that during flare-ups or when the joint is used repeatedly over time, range of motion would be from 0 degrees extension to 90 degrees flexion.    The Veteran had full strength in the left lower extremity, with no muscle atrophy.  He had no recurrent subluxation or lateral instability, but did experience recurrent effusion.  No joint instability was noted.  The examiner noted a history of meniscal tear and meniscectomy, but no joint pain, locking or effusion were indicated.  The Veteran reported using a cane, and has difficulty with prolonged standing or walking, climbing stairs, kneeling, squatting, jumping, running, or ladder climbing.

At his videoconference hearing, the Veteran described a subjective sensation of instability and weakness in his left knee, as well as episodes of shooting pain.  

Based in the above evidence, entitlement to a disability evaluation in excess of 10 percent must be denied.  

Throughout the period on appeal, the Veteran's left knee flexion has not been limited to 60 degrees or less nor has extension been limited to greater than 10 degrees, even after considering functional limitation caused by pain, during flare-ups, or after extended periods of use.  Thus, a compensable disability evaluation under Diagnostic Code 5260 cannot be assigned and a disability evaluation in excess of 10 percent cannot be assigned under Diagnostic Code 5261.

Additionally, as the Veteran does not have ankylosis; dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint; impairment of the tibia or fibula; or genu recurvatum, a higher disability evaluation is not warranted under Diagnostic Codes 5256, 5258, 5262, or 5263.  

Finally, the Board has considered whether a separate disability evaluation is warranted for instability of the left knee under Diagnostic Code 5257.  The Veteran has complained of a subjective sensation of instability, weakness, and giving way in his left knee; however, the Board notes that on examination, neither VA examiners nor the Veteran's private treatment providers have found any objective evidence of instability.  Tests of joint stability have consistently been within normal limits.  Accordingly, the Board finds that the criteria for a separate disability evaluation for left knee instability have not been met.  

For all the above reasons, entitlement to a disability evaluation in excess of 10 percent for the Veteran's service connected status post left meniscectomy with scar and osteoarthritis is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 10 percent for a left knee disability is denied.


REMAND

The Veteran is also seeking entitlement to service connection left hand and left foot disabilities.

The Veteran's service treatment records are negative for any injury to the left hand, except for a dislocation of the left ring finger, for which the Veteran is already service connected.  VA outpatient treatment records note mildly active tenosynovitis of the bilateral hands.  Private medical records show that the Veteran currently suffers from rheumatoid arthritis and osteoarthritis affecting both hands, but it does not appear that any of the Veteran's treatment providers have related this current disability to his military service.  However, at his videoconference hearing, the Veteran asked whether the circumstances of his service could be considered in determining service connection for a disability and his wife observed that the Veteran's job in service as an aircraft technician/mechanic in service involved the use of his hands.  Thus, it appears that the Veteran may be trying to argue that even though his left hand arthritis did not have onset in service or within a year of service, it is related to the work he did during that time period.  On remand, the Veteran should be afforded a VA medical examination to address this theory of entitlement.  

The Veteran is also seeking entitlement to service connection for a left foot disability, which, per the Veteran's hearing testimony it appears is intended to encompass a left ankle disability.  Service treatment records document several injuries to the left foot and ankle early in the Veteran's service.  In October 1969, he fell while riding a bike and injured his left foot.  An x-ray taken at that time was negative.  In October 1970, he injured his left ankle and great toe playing basketball.  Again an x-ray was negative.  The Veteran also suffered from a contusion of the left foot in May 1973.  However, after that, there are no further complaints of or treatment for left ankle or foot problems during the Veteran's active military service (although there are injuries to the right ankle) or for many years after separation from service.  According to private medical records, the Veteran has a current diagnosis of chronic tear of the anterior talofibular ligament, retrocalcaneal bursitis, retro-Achilles bursitis, and Achilles tendonitis, as well as plantar fasciitis.  VA outpatient treatment records note mildly flat feet and bunions on the big toes bilaterally.  On remand, a VA medical opinion should be obtained to determine whether the Veteran's current left ankle and foot disabilities are related to his active military service, including his in-service injuries.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his left hand.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's left hand disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  The examiner is specifically asked to address whether the Veteran's in-service duties as an aircraft technician and mechanic, which involved frequent gripping and twisting of parts and tools, caused or contributed to any current left hands disabilities, including left hand arthritis.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. Schedule the Veteran for a VA examination of his left foot and ankle.  The examiner is asked to identify any current disabilities of the left foot and ankle.

For each identified disability, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's left foot/ankle disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include whether they are related to the Veteran's in-service injuries to the left foot and ankle.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


